DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
 	Claims 34-36 are objected to because of the following informalities:  in claim 34, line 3, there appears to be a ‘.’ after ‘during’. Each claim must have only one period.  Appropriate correction is required.
Response to Arguments
 	Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 7-9, 32-33, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (US 2013/0181537).
 	With respect to claim 1, Onizuka discloses a system comprising: a first device (Fig. 2 11,16) having a first power converter (Fig.1b 21,22) coupled to a first resonator 
a control block (Fig. 2 15) configured to adjust the voltage ratio in response to a change of an operating condition of the system (Fig. 2 adjusts impedance by changing voltage ratio when voltage Vs is less than the target voltage). Onizuka discloses all the claimed features in what are described as individual embodiments, but does not explicitly state all the claimed features must be is a single embodiment. Nevertheless, Examiner believes it would have been obvious to one of ordinary skill in the art to implement all the claimed features in a single embodiment in order to adjust the impedance to prevent overcurrent conditions as disclosed by Onizuka. 	With respect to claim 7, Onizuka makes obvious the system of claim 1, wherein 

 	With respect to claim 32, Onizuka makes obvious an apparatus as set forth above. See claim 1 for additional details.
 	With respect to claim 33, Onizuka makes obvious the apparatus of claim 32, wherein the ratio-controllable switched-capacitor power converter comprises a controlled asymmetric capacitor network (Fig. 5b 72), a plurality of power switches (Fig. 5b switches associated with Φ1), and a plurality of control switches (Fig. 5b switches associated with Φ2), and wherein the voltage ratio is configured to be adjusted through

controlled asymmetric capacitor network is connected in series (Fig. 5b Φ1 OFF, Φ2 ON) at a first stage [discharging stage] and connected in parallel (Fig. 5b Φ1 ON, Φ2 OFF) at a second stage [charging stage] in an operation mode [voltage doubling].

 	With respect to claim 37, Onizuka makes obvious the apparatus of claim 33, wherein a duty cycle (paragraph 52) of at least one of a plurality of power switches (Fig. 4b SW1,SW2) is adjusted during an operation mode. It would have been obvious to one of ordinary skill at the time of filing of the invention to implement wherein a duty cycle of at least one of the plurality of power switches is adjusted during an operation mode, in order to adjust the impedance to control the power flow.

 	With respect to claim 41, Onizuka makes obvious the apparatus of claim 32, wherein the voltage ratio is configured to be adjusted (Fig. 5a 13) in
response to a change of magnetic coupling strength (Fig. 1c k) between the first coil (Fig. 1c 32) and the second coil (Fig. 1c 42), since the impedance is altered.

 	Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (US 2013/0181537) in view of Peterson (2015/0207330).
 	With respect to claim 2, Onizuka makes obvious the system of claim 1, and remain silent as to adjusting the resonance frequency. It was well known at the time of the invention to adjust the resonance frequency in wireless power transfer.

wherein a duty cycle of one of the operating modes is adjustable, and wherein the resonant frequency of the corresponding resonator is different in these two operating modes, in order to adjust the impedance and control the power transfer.

 	With respect to claim 6, Onizuka makes obvious the system of claim 1, as set forth above and remains silent as to the resonance frequency of the second resonator.  
. 
 	Claims 4-5 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (US 2013/0181537) in view of Rajagopalan (US 2017/0040695). 	With respect to claim 4, Onizuka makes obvious the system of claim 1 as set forth above, and does not require operation in distinct frequency bands. It was well known at the time of invention to operate wireless power transfer in distinct frequency bands.
 	Rajagopalan discloses wherein the control block is configured to change the system frequency (Fig. 13 226) to operate the system in at least two distinct frequency bands (paragraph 36). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the control block is configured to change the system frequency to operate the system in at least two distinct frequency bands, in order to facilitate optimized wireless transfer of energy (Rajagopalan paragraph 26). 
 	With respect to claim 5, Onizuka in view of Rajagopalan make obvious the system of claim 4, wherein a passive component (Onizuka Fig. 5b C2’, Rajagopalan 

 	With respect to claim 40, Onizuka makes obvious the apparatus of claim 32, as set forth above, and does not require operation in distinct frequency bands. It was well known at the time of invention to operate wireless power transfer in distinct frequency bands.
 	Rajagopalan discloses wherein the control block is configured to change the system frequency (Fig. 13 226) to operate the system in at least two distinct frequency bands (paragraph 36) in different operation modes (operation in different bands). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the system frequency is in at least two different
frequency bands when the power system operates in different operation modes, in order to facilitate optimized wireless transfer of energy (Rajagopalan paragraph 26). 

 	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (US 2013/0181537) in view of Perreault (US 2016/0181987).
With respect to claim 38, Onizuka makes obvious the apparatus of claim 33, as set forth above and remains silent as to implementing one of the switches in a linear mode. It was known at the time of filing of the invention to implement switches in a linear mode.
 	Perreault teaches wherein one of the plurality of power switches operates in
a linear mode (paragraph 33) and the plurality of control switches are controlled to reduce a power loss of the corresponding power switch during an operation mode (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein one of the plurality of power switches operates in a linear mode and the plurality of control switches are controlled to reduce a power loss of the corresponding power switch during an operation mode. The reason for doing so was to limit power flow during start up conditions or to improve the operating range and fidelity. 

 	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (US 2013/0181537) in view of Budgett (US 2013/0234531).
 	With respect to claim 39, Onizuka makes obvious the apparatus of claim 33 as set forth above, and remains silent as to adjusting the output voltage by changing the switching frequency. It was known at the time of filing of the invention to regulate the output voltage by changing the switching frequency.
 	Budgett teaches wherein the output voltage (Fig. 1 VLOAD) is adjusted by changing (Fig. 1 11) the switching frequency (Fig. 4 Switching frequency) of the power switches (Fig. 1 QA,QB) during an operation mode. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the output voltage is adjusted by changing the switching frequency of the power switches during an operation mode. The reason for doing so was to maintain the desired output voltage.

 	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Onizuka (US 2013/0181537) in view of de Rooij (US 2019/0386518).
 	With respect to claim 42, Onizuka makes obvious the apparatus of claim 32, and remains silent as how to provide the bias power.
 	De Rooij teaches wherein a bias network (Fig. 7 704) is configured to obtain energy from (Fig. 7 702) the second power converter (Fig. 2 128) and provide control power (Fig. 7 706) to a plurality of bias power rails (Fig. 7 VCC, ground) in order to drive the gates to the power switches. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein a bias network is configured to obtain energy from the second power converter and provide control power to a plurality of bias power rails in the ratio-controllable switched-capacitor power converter. The reason for doing so was to provide power to the gate drive in order to operate the switches in the ratio-controllable switched capacitor power converter.

Allowable Subject Matter
 	Claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 34, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, 

power switches and control switches to be switched under a soft-switching condition.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839